Title: To James Madison from George W. Erving, 21 March 1803 (Abstract)
From: Erving, George W.
To: Madison, James


21 March 1803, London. No. 17. “Since the commencement of the present Misunderstanding between this Country & France, our Mariners have been pressed as formerly, and upon the usual application, such of them as have regular protections, and are not married, or settled in Great Britain, have been discharged. A considerable portion of those who have left the United States subsequent to the late Peace, are found without American Protections; to such of these as have been able to give satisfactory testimony of their being American Citizens, I have granted my Certificates, to which hitherto a proper respect has been shewn. I do not myself believe that the dispute between this Government, and Buonoparte will terminate in War,… but lest by any possibility War may take place, I beg leave to suggest … that the proper Documents or Certificates of their Citizenship, granted by the Collectors of the Customs, may be delivered into the possession of the Master of the Ships to which they belong. The Men frequently lose, wear out, or sell their Protections; sometimes they are stole from them; and sometimes taken by the Officer of the impress & destroyed.” The regulation he suggests will prevent such accidents and also deter seamen from leaving their ships without permission.
“The usual Bond which I executed some time since on entering into Office, has been returned from the Department of State, having been deficient in form; I … inclose a new Bond properly executed [not found].”
 

   
   RC (DNA: RG 59, CD, London, vol. 8). 2 pp. In a clerk’s hand, signed by Erving. Docketed by Wagner as received 30 May.



   
   On 24 Dec. 1802 Brent had returned the bond Erving had submitted on 21 July 1802 (DNA: RG 59, IC, vol. 1; PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:412).



   
   A full transcription of this document has been added to the digital edition.

